DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of s Group I, claims 14-29 in the reply filed on 4/12/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano et al. [US 2013/0033349 A1.]
Regarding claim 14, Takano et al. discloses a high-voltage device, comprising: 
a housing [22]; 
at least one subassembly [30/31] electrically insulated from the housing, the at least one subassembly being spaced apart from the housing and mechanically connected to the housing; and 
at least one ceramic spacer element [32] disposed between the housing and the at least one subassembly, wherein the ceramic spacer element is in the form of ceramic sleeve/cylinder. 
Regarding claim 16, Takano et al. discloses the ceramic disk or ceramic sleeve has a hollow cylindrical shape with at least one of a circular base or a continuous opening along a central axis [figure 1.]
Regarding claim 17, Takano et al. discloses the at least one ceramic spacer element has a high electrical resistance and a high coefficient of thermal conductivity [32, formed of porcelain.]
Regarding claim 18, Takano et al. inherently discloses a securing device securing the at least one subassembly to the housing [figure 1.]
Regarding claim 20, Takano et al. further discloses at least one element of the high-voltage device [34], and at least one electrical contact-connection element [24] for making electrical contact between the at least one subassembly and the at least one element of the high-voltage device inside the housing [21.]
Regarding claims 22 and 24, Takano et al. discloses the high- voltage device is a transformer.  Takano et al. inherently discloses the at least one connecting element is configured for electrical connection to at least one of electrical supply system lines, electrical loads or electricity generators.
Regarding claim 23, Takano et al. further discloses the at least one subassembly [31] being electrically insulated from the housing includes at least one connecting element [35, 43 for connecting at least one of electrical conductor [24].
Regarding claims 25-26, Takano et al. further discloses the at least one subassembly electrically insulated from the housing includes at least one plate-shaped element [41], wherein the at least one plate-shaped element is at least one of a parallelepipedal plate or an L- shaped element made up of plate-shaped elements. 
Regarding claims 27-28, Takano et al. inherently discloses the at least one subassembly being electrically insulated from the housing is made of copper or steel or includes at least one of copper or steel or metal alloys and wherein the housing is cylindrical and is made of cast iron or includes cast iron. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al.
Regarding claims 19 and 21, the using of screws of the securing device and/or the at least one electrical contact-connection element would have been an obvious design consideration for the purpose of improving securing and/or connections.
Regarding claim 29, the specific material use for the ceramic spacer would have been an obvious design consideration for the purpose of facilitating manufacturing and/or improving insulation/spacing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837